UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-6076


GEORGE GRAVES,

                    Plaintiff - Appellant,

             v.

WESTFORD HEALTH SERVICE; YONAS SISAY, MD,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of Maryland, at Greenbelt.
Paul W. Grimm, District Judge. (8:18-cv-01709-PWG)


Submitted: March 12, 2020                                         Decided: March 17, 2020


Before KING, KEENAN, and FLOYD, Circuit Judges.


Remanded by unpublished per curiam opinion.


George Graves, Appellant Pro Se. Douglas Conrad Meister, Gina Marie Smith, MEYERS,
RODBELL & ROSENBAUM, PA, Riverdale Park, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       George Graves, a Maryland prisoner, seeks to appeal the district court’s order

granting summary judgment in favor of Defendants on his 42 U.S.C. § 1983 (2018)

complaint. The district court entered the order on July 17, 2019. Graves filed his notice

of appeal, at the latest, on January 6, 2020. See Houston v. Lack, 487 U.S. 266, 276 (1988)

(establishing prison mailbox rule). Graves’ notice of appeal is clearly untimely. See Fed.

R. App. P. 4(a)(1)(A). Graves, however, claimed that he never received a copy of the

district court’s order, and there is some evidence in the record supporting this assertion.

       Pursuant to Fed. R. App. P. 4(a)(6), the district court may reopen the time to file an

appeal for a 14-day period if: (1) the movant did not receive proper notice of the entry of

the judgment within 21 days after entry; (2) the motion to reopen the appeal period is filed

within 180 days after the order is entered or within 14 days after the movant receives proper

notice of the entry, whichever is earlier; and (3) no party would be prejudiced. Fed. R.

App. P. 4(a)(6); see Fed. R. Civ. P. 77(d). Because Graves claimed that he never received

a copy of the court’s order, and he filed the notice of appeal within 180 days after entry of

the order, we construe the notice of appeal as a motion to reopen the appeal period under

Rule 4(a)(6). We remand to the district court to determine whether the appeal period should

be reopened. * The record, as supplemented, will be returned to this court for further

consideration.

                                                                               REMANDED

       *
        If the district court determines that Graves has not received a copy of the order, it
should mail him a copy promptly.

                                              2